Filed 9/25/20 P. v. Martin CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C088046

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. NCR92857,
                                                                                   NCR96148, NCR97244)
           v.

 TERA LYN MARTIN,

                    Defendant and Appellant.




         Defendant Tera Lyn Martin pleaded guilty to multiple charges in several
consolidated cases. Relying on People v. Dueñas (2019) 30 Cal. App. 5th 1157,
defendant’s sole contention on appeal is that the trial court erred in imposing restitution
fines and two set of assessments without holding a hearing to determine her ability to pay
them. We will affirm the judgment.



                                                             1
                            PROCEDURAL BACKGROUND
        The details of defendant’s crimes of conviction are irrelevant to the resolution of
her sole claim on appeal. It suffices to say that defendant pleaded guilty to multiple drug
charges and allegations in a total of three cases and was placed on probation; the trial
court subsequently revoked her probation and sentenced her to an aggregate term of nine-
years eight-months incarceration.
        As relevant here, the trial court imposed (by incorporation of the probation report)
three $600 restitution fines pursuant to Penal Code section 1202.4, subdivision (b),1 a
$240 court operations assessment (§ 1465.8), and a $180 criminal conviction assessment
(Gov. Code, § 70373).2 Defendant did not object to these fines and fees at sentencing.
        Defendant subsequently filed a section 1237.2 motion requesting a hearing on her
ability to pay the fines and assessments imposed. The court held a hearing on the motion;
it first noted that “the Dueñas case is not binding on this court” and then added that
because there was no objection or request for a hearing at the time the fines and
assessments were imposed, defendant’s claims were forfeited. Defendant timely appeals
from the judgment.
                                       DISCUSSION
        Relying on Dueñas, defendant argues that the trial court violated her right to due
process by imposing restitution fines and the mandatory court operations and criminal
conviction assessments without holding a hearing to determine her ability to pay them.
The Attorney General argues forfeiture as well as the absence of any violation of the




1   Further undesignated statutory references are to the Penal Code.
2 Additional fines and fees were imposed at sentencing, but defendant only challenges
those we have listed, and asks for remand for an ability to pay hearing as to those charges
or, in the alternative, that we stay the restitution fines and strike the court operations and
criminal conviction assessments, with both remedies sought pursuant to Dueñas.

                                              2
constitutional rule prohibiting excessive fines, but concedes due process violations as to
the “court facilities . . . and court operations . . . assessments.” We disagree that the
Dueñas challenge is forfeited, and decline to accept the concession.3
       In Dueñas the Court of Appeal held that due process prohibits a trial court from
imposing court assessments under section 1465.8 and Government Code section 70373,
and requires the trial court to stay execution of any restitution fines unless it conducts an
ability to pay hearing and ascertains the defendant’s ability to pay those assessments and
fines. (People v. Dueñas, supra, 30 Cal.App.5th at p. 1164.) To support this conclusion,
Dueñas relied on two lines of due process precedent. First, it cited authorities addressing
access to courts and waiving court costs for indigent civil litigants. Second, it relied on
due process and equal protection authorities that prohibit incarceration based on a
defendant’s indigence and inability to pay a fine or fee. (Id. at pp. 1165-1166, 1168.)
       People v. Hicks (2019) 40 Cal. App. 5th 320, review granted November 26, 2019,
S258946 rejected the reasoning of Dueñas, under both lines of due process authority.
Hicks observed that imposition of fees after a determination of guilt does not deny a
criminal defendant’s access to the courts and does not interfere with a defendant’s right to
present a defense or challenge a trial court’s rulings on appeal. (Id. at p. 326.) Further,
imposition of fees, without more, does not result in incarceration for nonpayment of fines
and fees due to indigence; thus, it does not infringe on a fundamental liberty interest.
(Ibid.) We find Hicks persuasive.




3 We agree with defendant that an objection based on the due process argument accepted
in Dueñas would be “based on a newly announced constitutional principle that could not
reasonably have been anticipated” at sentencing, and the failure to object on that basis is
not forfeiture. (People v. Castellano (2019) 33 Cal. App. 5th 485, 489; contra, People v.
Bipialaka (2019) 34 Cal. App. 5th 455, 464.)

                                               3
       Our Supreme Court is now poised to resolve this conflict between the courts of
appeal, having granted review in Hicks as well as People v. Kopp (2019) 38 Cal. App. 5th
47, review granted November 13, 2019, S257844.
       In the meantime, we join the courts that have concluded that Dueñas was wrongly
decided. (See, e.g., People v. Hicks, supra, 40 Cal.App.5th at pp. 326-327, review
granted Nov. 26, 2019, S258946; People v. Kingston (2019) 41 Cal. App. 5th 272, 279-
282; People v. Aviles (2019) 39 Cal. App. 5th 1055, 1067-1069 (Aviles); People v. Caceres
(2019) 39 Cal. App. 5th 917, 923-929.) To the extent imposing potentially unpayable fees
or fines on indigent defendants raises constitutional concerns, we agree that such
challenges are properly analyzed under the excessive fines clause, which limits the
government’s power to extract payments as punishment for an offense. (Aviles, at pp.
1071-1072.) We disagree, however, with defendant’s cursory argument that her fines and
fees fail under an excessive fines analysis.4
       “ ‘The Eighth Amendment prohibits the imposition of excessive fines. The word
“fine,” as used in that provision, has been interpreted to be “ ‘a payment to a sovereign as
punishment for some offense.’ ” [Citation.]’ [Citation.] The determination of whether a
fine is excessive for purposes of the Eighth Amendment is based on the factors set forth
in [People v. Bajakajian (1998) 524 U.S. 321 (Bajakajian)]. [Citation.]” (Aviles, supra,
39 Cal.App.5th at p. 1070.) “ ‘The touchstone of the constitutional inquiry under the
Excessive Fines Clause is the principle of proportionality: The amount of the forfeiture
must bear some relationship to the gravity of the offense that it is designed to punish.
[Citations.] . . . [A] punitive forfeiture violates the Excessive Fines Clause if it is grossly
disproportional to the gravity of a defendant’s offense.’ (Bajakajian, supra, 524 U.S. at


4 Defendant does not mention the excessive fines clause in her opening brief, and
expressly declines to identify a violation thereof in her reply brief, despite the Attorney
General’s invitation to do so. Nonetheless, because she then adds a conclusory assertion
of an Eighth Amendment violation, we provide a short analysis of that issue as well.

                                                4
p. 334.)” (Aviles, at p. 1070.) “The California Supreme Court has summarized the
factors in Bajakajian to determine if a fine is excessive in violation of the Eighth
Amendment: ‘(1) the defendant’s culpability; (2) the relationship between the harm and
the penalty; (3) the penalties imposed in similar statutes; and (4) the defendant’s ability to
pay. [Citations.]’ [Citations.] While ability to pay may be part of the proportionality
analysis, it is not the only factor. [Citation.]” (Ibid.)
       We review the excessiveness of a fine challenged under the Eighth Amendment de
novo. (Aviles, supra, 39 Cal.App.5th at p. 1072.) Having done so, we find the restitution
fines and court assessments imposed by the court are not grossly disproportional to
defendant’s culpability and the gravity of her crime --repeatedly bringing drugs and drug
paraphernalia into jail while defendant was released on bail for other drug offenses. (See
Bajakajian, supra, 524 U.S. 321; Aviles, at p. 1072.) We are also unconvinced by
defendant’s argument that she is indigent and unable to pay these amounts. That
defendant was unemployed when arrested does not foreclose that she will be able to pay
the restitution fines and court assessments. Further, ability to pay alone is not dispositive
to an excessive fines analysis. (Aviles, at p. 1070, citing Bajakajian, at pp. 337-338.)
Accordingly, we will deny her request for remand and affirm.




                                               5
                                   DISPOSITION
       The judgment is affirmed.




                                                  /s/
                                            Duarte, J.



We concur:



      /s/
Hull, Acting P. J.




     /s/
Renner, J.




                                        6